Citation Nr: 1541138	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-21 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hallux valgus deformity with laceration of the tibial left foot with hyperkeratotic lesions, ball of foot.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to March 1971, with time lost from January 17, 1971 to January 20, 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the service connection claim on appeal. 

In February 2011, the Board remanded the application to reopen the previously denied claim for service connection, and in August 2012, the Board reopened the claim for service connection and remanded the case for further evidentiary development.  The case is again before the Board for further appellate proceedings. 

The Veteran testified at an October 2010 Board hearing before the undersigned Acting Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2012, the Board remanded the case and directed the AOJ to afford the Veteran a VA examination to determine whether the Veteran's left foot disability clearly and unmistakably preexisted service, and if so, whether such disability clearly and unmistakably was not aggravated in service.  The Veteran was afforded a VA examination in February 2013, with an accompanying VA medical opinion in April 2013, in which the examiner opined that the Veteran's left foot disability preexisted service and that it was not at least as likely as not that the disability was aggravated in service.  Because the April 2013 VA medical opinion did not address the standard of "clear and unmistakable" evidence, the AOJ did not obtain an adequate opinion and its actions did not substantially comply with the Board's prior remand directives.  Accordingly, the case should again be remanded to obtain an addendum VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)  

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA addendum medical opinion from the examiner who rendered the April 2013 medical opinion (or suitable substitute).  Make the claims file available to the examiner for review of the case (to include records on Virtual VA and VBMS).  The examiner is asked to note that a complete case file review took place.  

The examiner is asked to provide an opinion as to the following:  

(a) Opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the left foot disability pre-existed service.

(b) If so, opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing left foot disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress of the left foot disability.

The examiner's attention is invited to the Veteran's reports that on entry into service, his left foot was generally "ok," and he noticed problems with his left foot beginning in service.  

(c) If any responses in (1) and (2) above are negative, opine whether it is at least as likely as not (a probability of 50 percent or greater) that a left foot disability manifested in service or is etiologically related to service.  

The examiner must provide a complete rationale for all opinions expressed, in a typewritten report.  Note that the April 2013 VA medical opinion is inadequate because it did not address the standard of "clear and unmistakable" evidence in rendering the opinion that the left foot disability preexisted service and the opinion that the left foot disability was not aggravated in service.    

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




